Ellis, J.,
dissenting.
■ I am unable to assent to the proposition that the owner of an automobile who permits another to use it for the latter’s sole convenience or pleasure becomes liable in damages to a stranger who may sustain an injury because of the negligent operation of the machine while so employed.
Nor do I agree that the owner of an automobile, *443whose servant or employee is permitted to use the machine in the transaction of his employer’s^ business, but who departs from his master’s business and goes upon an independent errand of his own, is liable in -damages fbr the tortious act of such employee committed in the negligent operation of the machine while he is upon the independent and separate errand of his own.
■ Such propositions ignore the maxims “Respondeat superior” and “qui facit per odium, facit per se.” The doctrine of the liability of the master for the wrongful acts of the servant rests upon the above maxims. Was the wrongful act done in the cause and within the scope of the servant’s employment? If so, -the master as a matter of law is liable. If not, the master is not liable. See Hardeman v. Williams, 150 Ala. 415, 43 South. Rep. 726, 10 L. R. A. (N. S.), 653; Palos Coal & Coke Co. v. Benson, 145 Ala. 664, 39 South. Rep. 727; City Delivery Co. v. Henry, 139 Ala. 161, 34 South. Rep. 389; Fones v. Phillips, 39 Ark. 17; Hearns v. Waterbury Hospital, 66 Conn. 98, 33 Atl. Rep. 595, 31 L. R. A. 224; Nonn v. Chicago City R. Co., 232 Ill. 378, 83 N. E. Rep. 924; Kansas L. Co. Jr. v. Central Bank, 34 Kan. 635, 9 Pac. Rep. 751; Adams v. Cost, 62 Md. 264; Slater v. Advance Thresher Co., 97 Minn. 305, 107 N. W. Rep. 133, 5 L. R. A. (N. S.) 598; Morier v. St. Paul, M. & M. Ry. Co., 31 Minn. 351, 17 N. W. Rep. 952.
In the case of Slater v. Advance Thresher Co., supra, many cases are collected and discussed by the court, in which damages were sought tó'be recovered for injuries sustained by reason' of the negligent use of an automobile by an employee of another while not engaged in the service of his employer, but which did occur while the servant or employee was engaged upon a private, independent and personal errand of his own. The doctrine *444is announced as universally true, sustained by text writers and the decisions of the courts of the United States generally, that the “Master is not liable for injuries occasioned to a third person by the negligence of his servant while the latter is engaged in some act beyond the scope of his employment for his own or the purposes of another, although he may be using the instrumentalities furnished by the Master with which to perform his duties as servant.” See Stewart v. Baruch, 103 App. Div. 577, 93 N. Y. Supp. 161; Clark v. Buckmobile Co., 94 N. Y. Supp. 771; Reynolds v. Buck, 127 Iowa 601, 103 N. W. Rep. 946; Quigley v. Thompson, 211 Pa. 107, 60 Atl. Rep. 506; Brokaw v. New Jersey R. R. & Transp. Co., 32 N. J. L. 328. Also authorities cited in 32 Cyc. 1391; 1 Shearman & Redfield on Negligence, (6th Ed.) 346-367. See also cases cited in 4 Current Law, 609.
The facts in the case at bar are undisputed. Elliott Barrow was employed by the Southern Cotton Oil Company as its Cashier. He was in control of the automobile when the accident occurred. The automobile was owned by the company and was used by its employees not only for errands of the company and its business, but this employee was permitted to use it on various occasions for his own convenience and pleasure. On the day when the accident occurred this employee took the car into Pensacola on an errand for the company and he was to return in it to his office at the company’s plant about one o’clock, after eating his lunch. He finished eating his lunch, and instead of returning to his office, he went out on Garden Street to get a young- lady friend and bring her to the place where she was employed on Palafox Street. ■ Therefore in going for the young lady, it was Barrow’s intention to return with her to her place of em*445ployment before he should start on the return trip to his own place of employment, viz, the company’s offices. While on this separate—independent and purely personal—trip, he undertook for the young lady another and distinct employment or errand. It was while on this latter errand that the injury occurred.
If Barrow while at his lunch had consented to engage his services for a monetary consideration to a stranger which involved the use of the machine, and while executing a commission for this person should have by the negligent use of the machine injured another, by what process of reasoning could it be said that the Southern Cot-ten Oil Company should be held liable for the injury? Such a holding would certainly not be supported by either precedent or principle
The only difference between such a situation and the one at bar is the absence of any monetary consideration paid to Barrow by the young lady in whose service he was operating the machine when the injury occurred. But whether the consideration was paid in money or found in the gratification of his own desire in being of service to the young woman of his dreams, the principle is the same. His errand was an independent one, he was not on the company’s business, he was not acting in the scope of his employment, he wás not engaged in the furtherance of his master’s business, but his services were being independently rendered ho another for a consideration which was none the less sufficient because sentimental, and one in which the employer being a corporation could not possibly have had any concern.
Nor did the employer put the employee in motion to do that which was done resulting in the injury, therefore neither of the maxims quoted above applies. I think, *446therefore, that the court did not err in instructing the verdict.
I am authorized to say that Shackleford, J., concurs in this dissent.